DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 2021 has been entered.

Response to Arguments
Applicants argue that the prior art cited fails to teach the claims as amended.  Applicants’ arguments are persuasive, but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 8, 12, 15, 21-23, 25, 26-28, 30-31, 33, 35-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nachman et al. (PGPUB 2016/0337795), hereinafter referenced as Nachman in view of Ferren et al. (PGPUB 2013/0237287), hereinafter referenced as Ferren.

Regarding claims 1, 8 and 15, Nachman discloses a method, system and medium, hereinafter referenced as a method comprising: 
capturing, at a microphone of a first computing device of a plurality of computing devices (p. 0015, 0022, 0033), an utterance directed by a first user that is addressed to a second user (intercom system communication; p; 0028-0029);
determining a location of the second user relative to the plurality of computing devices (tracking/proximity; p. 0022, 0024-0026);
based on the determined location of the second user, determining that the second user is currently unreachable at any of the plurality of computing devices (unreachable; p. 0011, 0029-0030);
in response to determining that the second user is currently unreachable, providing output (p. 0027-0030, 0034-0036) wherein the output:
informs that the second user is currently unreachable (a confirmation is sent to notify the user that the message was not sent, since the user was unreachable; p. 0011, 0027-0030), and 
solicits an instruction for providing audio or visual output indicative of the utterance to the second user (preferences on how to reach the user; p. 0027-0030); 

	causing audio or visual output indicative of the utterance to be provided to the second user in accordance with the instruction (convey how to communicate data; p. 0027-0030, 0034-0036), but does not specifically teach that the first user and first computing device is used to inform the first user that the second user is unreachable and receiving the instructions from the first user on how to output the data.
	Ferren discloses a method wherein the first user and first computing device is used to inform the first user that the second user is unreachable and receiving the instructions on how to output the data (p. 0054-0055), to alert user of status.
	Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to help with deciding what to do with the incoming communication.
	Regarding claims 22 and 27, it is interpreted and rejected for reasons as set forth above.  In addition, Ferren discloses a method wherein the audio or visual output indicative of the utterance comprises a textual transcription of the utterance (speech to text; p 0023, 0065).  
Regarding claims 23, 28 and 33, Nachman discloses a method wherein the location of the second user is determined using Wi-Fi triangulation or using a presence sensor (tracking; p. 0024-0029).  
Regarding claims 25, 30 and 35, it is interpreted and rejected for similar reasons as set forth above.  In addition, Nachman discloses a method wherein the system 
Regarding claim 37, Nachman discloses a method wherein the location of the second user influences the likelihood that the utterance indicates the user intent that the second user hear the utterance directly from the first user (proximity and signal strength; p. 0023-0024, 0027-0030).
Regarding claims 38 and 40, it is interpreted and rejected for similar reasons as set forth above.  In addition, Nachman discloses a method wherein the instruction comprises permission to forward the audio or visual output indicative of the utterance to a mobile device (forward data to another device; p. 0034-0036).  
Regarding claims 39 and 41, Nachman discloses a method wherein the instruction causes the first computing device of the plurality of computing devices that is detected as being co- present with the second user to provide the audio or visual output indicative of the utterance (forward data to another device; p. 0034-0036).

Claim(s) 21, 26, 31 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nachman in view of Ferren and in further view of Segal et al. (PGPUB 2018/0213364), hereinafter referenced as Segal.

claims 21, 26 and 31, it is interpreted and rejected for reasons as set forth above, but does not specifically teach wherein the audio or visual output indicative of the utterance comprises a recording of the utterance. 
Segal discloses a method wherein the audio or visual output indicative of the utterance comprises a recording of the utterance (speech and/or visual; p. 0081-0088), to provide different capabilities.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to store additional data if needed.
Regarding claim 36, it is interpreted and rejected for reasons as set forth above. In addition, Segal discloses a method wherein the location of the second user is provided as an input to one or both of the phoneme classifier and the intonation model (phoneme data assist with determining the location to where the message should be directed; p. 0048, 0071, 0082-0088).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619.  The examiner can normally be reached on Mon - Fri 6:30a-2:30p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657